DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/13/2020 considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 3-7 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “the area”. There is a lack of antecedent basis for this limitation. For examination purposes, the limitation will be interpreted to mean “the predetermined area”. 

Claims 4-7 are also rejected under 112b for failing to cure the deficiency above. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim 1/8/9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “sending a reconfirmation notification on a storage time limit to a client associated with a client who has request a delivery of a package when a vehicle that is parked or stopped in a predetermined area for providing a vehicle cabin thereof for receiving other person’s package stores the package and when it is within a predetermined time until the storage time limit of the package”. 
The limitations above, as drafted, is a process that, under its broadest reasonable interpretation, covers a method of organizing a human activity. That is, the method allows for commercial and legal interactions (including agreements in the form of contracts; legal obligations; sales activities or behaviors; business relations) and managing personal behavior or 
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of a memory and a processor having at least one piece of hardware and a client terminal (claim 1), a management device including a memory and a processor having at least one piece of hardware (claim 8 and 9). Each of the additional limitations are recited at a high level of generality and is no more than mere instructions to apply the exception using a generic computer component. The claim further recites “a vehicle” which is a field of use limitation generally linking the abstract idea. Accordingly, these additional elements, alone or in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements are nothing more than mere instructions to apply the exception on a general computer. In addition, the specification of the application as published (US 2020/0327471) (paragraph 35-51) does not provide any indication that the additional elements descried above are anything other than generic, off the shelf computer components, and MPEP 2106.05(d)(II) indicate that mere collection or receipt and transmission of data over a network is a well-understood, routine and conventional function when it is claimed in a merely generic manner (as it is here). 
Dependent claim 2 is also directed to an abstract idea without significantly more because it further narrows the abstract idea described in relation to claim 1 without successfully integrating the exception into a practical application (the processor is recited at a high level of recitation which amounts to mere instructions to apply the exception in a computer environment) or providing significantly more limitations. 
Dependent claim 3 is also directed to an abstract idea without significantly more because it further narrows the abstract idea described in relation to claim 1 without successfully integrating the exception into a practical application (the processor, provider terminal and candidate terminal are recited at a high level of recitation which amounts to mere instructions to apply the exception in a computer environment) or providing significantly more limitations. 
Dependent claim 4 is also directed to an abstract idea without significantly more because it further narrows the abstract idea described in relation to claim 1 without successfully integrating the exception into a practical application (the processor is recited at a high level of recitation which amounts to mere instructions to apply the exception in a computer environment) or providing significantly more limitations. 
Dependent claim 5 is also directed to an abstract idea without significantly more because it further narrows the abstract idea described in relation to claim 1 without successfully integrating the exception into a practical application (the processor and memory are recited at a high level of recitation which amounts to mere instructions to apply the exception in a computer environment) or providing significantly more limitations. 
Dependent claim 6 is also directed to an abstract idea without significantly more because it further narrows the abstract idea described in relation to claim 1 without successfully integrating the exception into a practical application (the processor is recited at a high level of recitation which amounts to mere instructions to apply the exception in a computer environment) or providing significantly more limitations. 
Dependent claim 7 is also directed to an abstract idea without significantly more because it further narrows the abstract idea described in relation to claim 1 without successfully integrating the exception into a practical application (the processor, delivery man terminal and candidate terminal are recited at a high level of recitation which amounts to mere instructions to apply the exception in a computer environment) or providing significantly more limitations. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Myllymaki (US 9,256,852) in view of Yang (US 2007/0150375).
As per claim 1, Myllymaki discloses a management device comprising: a memory (col. 8, ln. 37-41); and a processor having at least one piece of hardware (Col. 8, ln. 29-41), wherein the processor is configured to send a reconfirmation notification on a storage time limit to a client terminal associated with a client who has requested a delivery of a package when a vehicle that is parked or stopped in a predetermined area for providing a vehicle cabin thereof for receiving other person's packages stores the package and when it is within a predetermined time until the storage time limit of the package (Col. 5: ln 50-65, Col. 6: ln 1-10, when the vehicle arrives at the delivery destination, the vehicle sends a reconfirmation notification to the buyer with the amount of time remaining in waiting period while the vehicle waits for the buyer). 
However, Myllymaki does not disclose but Yang discloses a confirmation notification of the storage time limit (paragraph 72 and 116, the buyers are notified of the vehicle waiting period ahead of time when they are on the website).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Yang in the teaching of Myllymaki, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claim 8, Myllymaki discloses a management method performed by a management device including a memory and a processor having at least one piece of hardware, the management method comprising (Col. 8, ln. 29-41): sending a reconfirmation notification on a storage time limit to a client terminal associated with a client who has requested a delivery of a package when a vehicle that is parked or stopped in a predetermined area for providing a vehicle cabin thereof for receiving other person's packages stores the package and when it is within a predetermined time until the storage time limit of the package, the storage time limit being read from the memory (Col. 5: ln 50-65, Col. 6: ln 1-10, when the vehicle arrives at the delivery destination, the vehicle sends a reconfirmation notification to the buyer with the amount of time remaining in waiting period while the vehicle waits for the buyer). 
However, Myllymaki does not disclose but Yang discloses a confirmation notification of the storage time limit (paragraph 72 and 116, the buyers are notified of the vehicle waiting period ahead of time when they are on the website).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Yang in the teaching of Myllymaki, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claim 9, Myllymaki discloses a management program that causes a management device including a memory and a processor having at least one piece of hardware to execute (Col. 8, ln. 29-41): sending a reconfirmation notification on a storage time limit to a client terminal associated with a client who has requested a delivery of a package when a vehicle that is parked or stopped in a predetermined area for providing a vehicle cabin thereof for receiving other person's packages stores the package and when it is within a predetermined time until the storage time limit of the package (Col. 5: ln 50-65, Col. 6: ln 1-10, when the vehicle arrives at the delivery destination, the vehicle sends a reconfirmation notification to the buyer with the amount of time remaining in waiting period while the vehicle waits for the buyer). 
However, Myllymaki does not disclose but Yang discloses a confirmation notification of the storage time limit (paragraph 72 and 116, the buyers are notified of the vehicle waiting period ahead of time when they are on the website).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Yang in the teaching of Myllymaki, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of .
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Myllymaki (US 9,256,852) in view of Yang (US 2007/0150375), as disclosed in the rejection of claim 1, in further view of Motoyama (US 9,453,758).
As per claim 2, Myllymaki in view of Yang highly suggest but does not explicitly disclose but Motoyama discloses wherein the processor is configured to start charging processing for the client when the storage time limit is exceeded while the vehicle stores the package (Col. 13, ln 34-45).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Motoyama in the teaching of Myllymaki in view of Yang, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claim(s) 3-4 and 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Myllymaki (US 9,256,852) in view of Yang (US 2007/0150375), as disclosed in the rejection of claim 1, in further view of Beaurepaire (US 2016/0189098) and Felt (US 2011/0099040).
As per claim 3, Myllymaki in view of Yang do not disclose but Beaurepaire discloses wherein the processor is configured to select a transfer candidate vehicle based on parking/stopping information, the parking/stopping information including information on positions and parking/stopping states of a plurality of vehicles each of which can provide a 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Beaurepaire in the teaching of Myllymaki and yang in order for a vehicle that received the delivery is to be moved to some other location by the owner of the vehicle (e.g., a social networking friend of the user), then the item may be relayed to another vehicle (paragraph 40)
However, instead of sending a transfer possibility inquiry to a candidate terminal associated with a provider of the selected transfer candidate vehicle when a transfer request for transferring the package is received from a provider terminal associated with a provider of the vehicle, Beaurepaire discloses checking the permission set by the owners of the candidate transfer vehicles when a transfer request is received from a provider terminal associated with a provider of the vehicle. But, Felt discloses sending a service inquiry to a candidate terminal associated with a provider of the selected candidate vehicle when a request for service is received from a requester terminal (paragraph 79-81).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Felt in the teaching of Myllymaki in view of Yang and Beaurepaire in order of the [operator of the vehicle] to accept, deny, or ignore the request (paragraph 79).
 As per claim 4, Myllymaki, Yang, Beaurepaire and Felt disclose all the limitation of claim 3. Myllymaki and Yang do not disclose but Beaurepaire discloses wherein the processor is configured to further refer to schedule information for selecting the transfer candidate vehicle, the schedule information registered by each of owners of the plurality of vehicles (paragraph 34, 48 and 50)(please see claim 3 rejection for combination rationale).
As per claim 6, Myllymaki, Yang, Beaurepaire and Felt disclose all the limitation of claim 3. Myllymaki and Yang do not disclose but Beaurepaire wherein the processor is configured to select the transfer candidate vehicle according to a type of the package (paragraph 66-67 and 70-72)(please see claim 3 rejection for combination rationale).
As per claim 7, Myllymaki, Yang, Beaurepaire and Felt disclose all the limitation of claim 3. Myllymaki and Yang do not disclose but Beaurepaire discloses wherein the processor is configured to send a transfer instruction to a deliveryman terminal when a transfer acceptance notification is received from the processor, the transfer instruction including information on the transfer candidate vehicle, the deliveryman terminal associated with a deliveryman of the package (paragraph 86)(please see claim 3 rejection for combination rationale).
However, Myllymaki in view of Yang and Beaurepaire do not disclose but Felt discloses sending an instruction to a requestor terminal when a service request acceptance notification is received from the candidate terminal (paragraph 83-84, an acceptance from a candidate taxi is received and a confirmation is sent to the requestor that a taxi has accepted the request)(please see claim 3 rejection for combination rationale). 
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Myllymaki (US 9,256,852) in view of Yang (US 2007/0150375), Beaurepaire (US 2016/0189098) and Felt (US 2011/0099040), as disclosed in the rejection of claim 3, in further view of Stevens (US 2015/0193731).
As per claim 5, Myllymaki in view of Yang, Beaurepaire and Felt does not disclose wherein the memory is configured to store history information on past transfers and the processor is configured to further refer to the history information for selecting the transfer candidate vehicle But Stevens discloses wherein the memory is configured to store history information on past transfers and the processor is configured to further refer to the history information for selecting the transfer candidate storage location (paragraph 62, the system refers to the user’s historical usage in order to select an optimal locker).
It would have been obvious to one of ordinary skill in the art at the time of the invention to store history information on past transfers and the processor is configured to further refer to the history information for selecting the transfer candidate storage location as in Stevens in the system executing the method of Myllymaki in view of Yang, Beaurepaire and Felt. As in Stevens, it is within the capabilities of one of ordinary skill in the art to refer to historical information on storage space to Myllymaki in view of Yang, Beaurepaire and Felt’s invention with the predictable result of selecting a current storage space based on historical information as needed in Myllymaki in view of Yang, Beaurepaire and Felt.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ZEROUAL whose telephone number is (571)272-7255. The examiner can normally be reached Flex schedule.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Flynn can be reached on 5712703108. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

OMAR . ZEROUAL
Examiner
Art Unit 3628



/OMAR ZEROUAL/Examiner, Art Unit 3628